                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Huguette Nicole Young,

                       Plaintiff,      Case No. 20-12707

v.                                     Judith E. Levy
                                       United States District Judge
Dana Nessel,
                                       Mag. Judge Anthony P. Patti
                       Defendant.

________________________________/


  ORDER DISMISSING PLAINTIFF’S COMPLAINT WITHOUT
                   PREJUDICE [1]

     Plaintiff Huguette Nicole Young filed the complaint in this case on

October 5, 2020. (ECF No. 1.) That same day, Plaintiff filed an application

to proceed in forma pauperis, but the application was incomplete such

that the Court could not determine whether Plaintiff could proceed

without prepayment of the filing fee. (ECF No. 2.) On April 16, 2021, the

Court entered an order to show cause requiring Plaintiff to correct the

filing deficiency or face dismissal of her action. (ECF No. 12.) Plaintiff

was ordered to pay the filing fee or submit a completed and supported

application to proceed in forma pauperis by April 26, 2021. (Id. at
PageID.207–208.) As of the date of this order, Plaintiff has not corrected

the deficiency.

     Accordingly, Plaintiff’s complaint is DISMISSED WITHOUT

PREJUDICE.

     IT IS SO ORDERED.

Dated: April 30, 2021                   s/Judith E. Levy
Ann Arbor, Michigan                     JUDITH E. LEVY
                                        United States District Judge


                    CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on April 30, 2021.
                                        s/William Barkholz
                                        WILLIAM BARKHOLZ
                                        Case Manager




                                    2
